Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carl T. Reed on 07/21/2022.

Claim 1. (Cancelled) A polarization multiplex optical transmitter circuit comprising: a beam divider circuit configured to divide light outputted from a light source; a variable optical phase shifter provided in at least one of two waveguides connected to output terminals of the beam divider circuit; a single light wave synthesizer circuit connected to the two waveguides; first and second optical transmitters coupled to two output terminals of the light wave synthesizer circuit; a polarization multiplexer configured to synthesize two output polarized waves from the first and second optical transmitters; and a polarization rotator provided between the first and second optical transmitters and the polarization multiplexer and coupled to at least one of the first and second optical transmitters.  
 	Claim 5. (Cancelled) A polarization multiplex optical transceiver circuit comprising: the polarization multiplex optical transmitter circuit according to claim 1; and a polarization multiplex optical receiver circuit including first and second optical coherent mixers coupled to the beam divider circuit.  
Claim 6. (Cancelled) The polarization multiplex optical transceiver circuit according to claim 5, wherein at least the polarization multiplex optical transmitter circuit is integrated in one chip.  
Claim 11. (Cancelled) The polarization multiplex optical transmitter circuit according to claim 1, further comprising: a fixed optical phase shifter provided in at least one of two waveguides connected to output terminals of the beam divider circuit that is not connected to the variable optical phase shifter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637